Beardsley, J.
The first question in this case is as to the sufficiency of the warrant upon which the defendant relies as justifying the alleged imprisonment of the plaintiff. The plaintiff claims that it is void upon its face, by reason of the omission in it of any precept to levy upon real estate, first, because in this respect it departs from the form given by statute (Gen. Statutes, p. 165, sec. 21,); and second, because by reason of such omission the defendant in this case was deprived of the election which he might otherwise have exercised to levy upon the real estate instead of the body of the plaintiff. We do not think that this objection to the warrant should prevail upon either ground.
It is well settled that the forms for proceeding given by statute need not be strictly pursued except in certain cases where the nature of the subject to which they relate requires a strict .adherance to them, and in these cases the language of the statute prescribing the form is imperative. Persse v. Watrous, 30 Conn., 139. Here the language of the statute giving the form is clearly permissive,—“ warrants for the collection of taxes may be in the following form,”—and there is no reason growing out of the nature of the proceeding why it should be copied.
Nor was the warrant defective in substance on account of the omission referred to. It still commanded the collector to do what the law would have justified him in doing if it had contained the alternative direction to take the body or real estate. In obedience to its mandate the defendant could violate no legal right of the plaintiff, because the plaintiff had no election as to the mode of levy. The defendant had such election, and if in the exercise of it he had decided to take real estate instead of the body, it would have been necessary for him to procure another warrant giving him the requisite authority.
Nor did the court err in declining to charge the-jury as requested by the plaintiff, “ that it was the duty of the defendant to have endorsed on the copy of his warrant- left with the jailer the amount .of the tax and. his legal charges for serving the warrant.”
*82The only statutory direction in respect to the details of the service of tax warrants, is that tax collectors are to proceed in the same manner as officers in the levy of executions. Upon the levy of an execution upon the body the officer is only required to leave with the jailer a true and attested copy of the execution. The amount of the judgment would necessarily appear upon the face of the execution. In this case the amount of the tax appears upon the “annexed list ” referred to in the return of the officer, and which was presumably attached to the warrant, especially as no objection was made to the warrant in the court below for the want of such annexation. The statute nowhere requires that the officer shall endorse upon the copy left with the jailer the amount of his fees.
The remaining question in the case is as to the correctness of the charge of the judge responsive to the claim of the plaintiff that the fees charged by the defendant for serving the warrant were excessive and his request for a charge that the defendant was liable for keeping the plaintiff in jail until he paid such fees.
The plaintiff having proved his imprisonment as alleged, was entitled to a verdict, unless the defendant proved a legal justification for such imprisonment. For the purpose of making such proof the defendant introduced in evidence his tax-warrant with his endorsement of fees upon it, coupled with evidence that upon the service of the warrant upon the plaintiff he had made such endorsement of fees upon it, and returned it to the magistrate who issued it. The plaintiff' claimed that the fees so endorsed upon the warrant were excessive, and asked the court to charge the jury that the defendant was liable for keeping the plaintiff in jail until he paid such fees. The court charged the jury that if the fees charged by the defendant were excessive, that would not make him a trespasser and liable in this action, unless they should find that the defendant made those fees excessive in bad faith and for the purpose of keeping the plaintiff in jail. We .are .of opinion that this charge was erroneous.
*83The only condition upon which the defendant was justified in imprisoning the plaintiff, was his delinquency in the payment of the tax assessed against him and the legal fees of the collector; and the only object of such imprisonment recognized by law, was to coerce payment of the amount thus made up. If the plaintiff was unable to pay this amount he was entitled to be discharged upon taking the oath provided by law. The official endorsement made by the defendant upon the tax-warrant- was in the nature of a declaration of the cause of the plaintiff’s imprisonment. He thereby, in effect, certified that he had imprisoned the plaintiff by reason of his non-payment of an amount of which the fees so endorsed formed an integral part, and to coerce the payment of such amount.
If such fees so claimed by the defendant were excessive and therefore illegal, might not the plaintiff properly claim that the defendant had abused the authority given Mm -by the warrant, by imprisoning him for the non-payment of money which he had no right to demand. Such in substance we understand to have been the claim of the plaintiff, though in his request for instructions to the jury he uses the language, “for keeping the plaintiff in jail until he paid such fees.” But if the original imprisonment was illegal every continuation of it was a new trespass for which the defendant was liable. Leland v. Marsh, 16 Mass., 389; Lambert v. Hodgson, 1 Bing., 317.
By the charge of the court the jury were precluded from all but a single inquiry, and were required to find a verdict for the defendant, although the defendant’s charges may have been grossly excessive, made with mercenary and corrupt motives, and the plaintiff may have been imprisoned by him to enforce this payment, unless they were also made “ in bad faith and for the purpose of keeping the plaintiff in jail,” presumably by so swelling the sum which he was to pay for his release as to place it beyond his power to effect it. We think that the charge of the court upon this part of the case should have been such as to authorize the jury to render a verdict for the plaintiff if they found that the *84fees charged, by the defendant were illegal and that the plaintiff was imprisoned by him to compel the payment of an amount of which such illegal fees formed a part.
A new trial is advised.
In this opinion the other judges concurred.